T.C. Memo. 2007-170



                    UNITED STATES TAX COURT



           DANIELLE N. DUBOIS-MATTHEWS, Petitioner v.
          COMMISSIONER OF INTERNAL REVENUE, Respondent




     Docket No. 25318-06.            Filed July 2, 2007.



     Danielle N. Dubois-Matthews, pro se.

     Robert W. Mopsick, for respondent.



                       MEMORANDUM OPINION


     LARO, Judge:   Respondent moves the Court to dismiss this

case for lack of jurisdiction, asserting that petitioner’s

petition was not filed within the time prescribed by section
                                 - 2 -

6213(a).1    For the reasons stated below, we shall grant

respondent’s motion.

                           Background

     On August 3, 2006, respondent determined petitioner was

liable for a deficiency of $3,532 for 2004 and issued a notice of

deficiency to petitioner’s last known address.     The notice of

deficiency lists November 1, 2006, as the last date to petition

the Court.    Petitioner’s petition to redetermine respondent’s

determination is dated November 21, 2006, and was received and

filed by the Court on December 8, 2006.     In her petition,

petitioner states that she is aware that she missed the deadline

for filing a petition with the Court, but she requests an

extension.    Petitioner resided in Newark, New Jersey, when the

petition was filed.

                           Discussion

     The jurisdiction of this Court depends on the timely filing

of a petition.    Rule 13(c).   Section 6213(a) requires that

petitioner’s petition to redetermine the deficiency be filed with

the Court within 90 days after the notice of deficiency was

mailed.

     The notice of determination was mailed to petitioner’s last

known address by certified mail on August 3, 2006, and the


     1
       Section references are to the Internal Revenue Code, and
Rule references are to the Tax Court Rules of Practice and
Procedure.
                               - 3 -

applicable 90-day period expired on Wednesday, November 1, 2006.

The petition was filed on December 8, 2006, 127 days after the

mailing of the notice of deficiency.     While petitioner

acknowledges that she missed the deadline of November 1, 2006,

and requests an extension of that deadline, we have no authority

to grant that request.   To invoke our jurisdiction in this case

petitioner was required to meet the filing requirements of

section 6213(a).   Given that the petition was filed untimely, we

shall grant respondent’s motion to dismiss this case for lack of

jurisdiction.



                                            An appropriate order of

                                       dismissal will be entered.